


Exhibit 10.1


AMENDED AND RESTATED SENIOR EXECUTIVE AGREEMENT
 
THIS AMENDED AND RESTATED SENIOR EXECUTIVE AGREEMENT (the “Agreement”) by and
between ON ASSIGNMENT, INC., a Delaware corporation (the “Company”) and PETER T.
DAMERIS (“Executive”) is entered into on December 13, 2012. This Agreement
amends and restates the Original Agreement (as defined below) and is effective
as of the Amended Effective Date (as defined below).
 
Recitals
 
A.     The Company and Executive previously entered into that certain Senior
Executive Agreement (the “Original Agreement”), dated November 4, 2009 and
effective January 1, 2010, pursuant to which Executive currently serves as the
Chief Executive Officer and President of the Company.
 
B.      The Company and Executive wish to enter into an amended and restated
agreement, effective December 31, 2012 (the “Amended Effective Date”) pursuant
to which Executive will continue his employment as the Chief Executive Officer
and President of the Company under the terms and conditions set forth herein.


C.    As of the Amended Effective Date, the Original Agreement shall terminate
and be superseded by this Agreement.


D.    Certain definitions are set forth in Section 4 of this Agreement.
 
Agreement
 
The parties hereto agree as follows:
 
1.             Employment.  The Company hereby engages Executive to continue to
serve as the Chief Executive Officer and President of the Company, and Executive
agrees to continue to serve the Company, during the Service Term (as defined in
Section 1(f) hereof) in the capacities, and subject to the terms and conditions,
set forth in this Agreement.
 
(a)           Services.  During the Service Term, Executive, as Chief Executive
Officer and President of the Company, shall have all the duties and
responsibilities customarily rendered by Chief Executive Officers and Presidents
of companies of similar size and nature and as may be reasonably assigned from
time to time by the Board (as defined below). Executive will report directly to
the Board. Executive will devote his best efforts and substantially all of his
business time and attention (except for vacation periods and periods of illness
or other incapacity) to the business of the Company and its Affiliates (as
defined below). Notwithstanding the foregoing, and provided that such activities
do not interfere with the fulfillment of Executive’s obligations hereunder,
Executive may (i) serve as an officer, director or trustee of any charitable or
non-profit entity; (ii) own a passive investment in any private company and own
up to 5% of the outstanding voting securities of any public company; or (iii)
with the prior approval of the Board, serve as a director of up to two other
companies so long as such companies do not compete with the Company and
Executive notifies the Board in advance of accepting any such position. Unless
the

1



--------------------------------------------------------------------------------




Company and Executive agree to the contrary, Executive’s place of employment
shall be at the Company’s principal executive offices in Calabasas, California;
provided, however, that Executive shall be permitted under the terms of this
Agreement, upon conditions approved by the Board, to relocate his principal
residence to Texas and to perform his duties and responsibilities under this
Agreement from such location and commute from time to time to the Company’s
principal executive offices so long as such relocation does not materially
interfere with Executive’s satisfactory performance of his duties and
responsibilities under this Agreement and, provided, further, that Executive
will travel to such other locations as may be reasonably necessary in order to
discharge his duties and responsibilities hereunder. Executive shall have the
right to attend all meetings of the Board and will be nominated for election as
a director for each term for which he is eligible to serve during the Service
Term.


(b)           Salary, Bonus and Benefits.
 
(i)            Salary and Bonus. During the Service Term, effective from and
after January 1, 2013, the Company will pay Executive a base salary (the “Annual
Base Salary”) as the Board may designate from time to time, at the rate of not
less than $800,000 per annum, payable in accordance with the Company’s normal
payroll practices; provided, however, that the Annual Base Salary shall be
subject to review by the Board for upward increases (but not decreases) annually
during the first quarter of each calendar year of the Service Term, with any
such upward increases having retroactive effect to January 1 of the year to
which such increases apply. With respect to calendar year 2013 and each calendar
year thereafter during the Service Term, Executive will be eligible to receive
an annual bonus (the “Annual Bonus”), based on a target bonus opportunity equal
to at least 90% of Executive’s Annual Base Salary and a maximum bonus
opportunity of 180% of Executive’s Annual Base Salary, as determined by the
Compensation Committee of the Board (the “Compensation Committee”) based upon
the Company’s achievement of applicable performance goals to be determined by
the Compensation Committee. The Annual Bonus, if any, shall be due and payable
to Executive, in cash, on or prior to March 15 of the year immediately following
that in which such annual bonus is earned (for the avoidance of doubt, this
deadline is intended to comply with the “short-term deferral” exemption from the
application of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”)).
 
(ii)           Benefits.  During the Service Term, Executive shall be entitled
to participate in and shall receive all benefits under pension benefit plans
provided by the Company (including without limitation participation in any
Company incentive, savings and retirement plans, practices, policies and
programs) to the extent applicable generally to other peer executives of the
Company.  In addition, during the Service Term, Executive and/or Executive’s
family shall be entitled to participate and shall receive all benefits under
welfare plans provided by the Company (including without limitation medical
prescriptions, dental, disability, employee life, group life, accidental life
and travel accident insurance plans and plans) to the extent and on the same
basis applicable generally to other peer executives of the Company.  Executive
shall be reimbursed for customary travel and other expenses, subject to standard
and reasonable documentation requirements.  In addition, Executive will receive
a stipend of $450 per month for lease of an automobile and other related
expenses during the Service Term, payable in equal monthly increments during the
Service Term.  Executive shall be entitled to vacation according to the vacation
policy in place for other senior executives of the Company.
 

2



--------------------------------------------------------------------------------




(iii)         Long-Term Incentive Awards. During the Service Term, Executive
shall be eligible to receive grants of awards identified in this Section
1(b)(iii) (the “LTIP Awards”) at the times and subject to the terms and
conditions set forth below. Each LTIP Award shall be subject to the terms and
conditions of the applicable incentive plan pursuant to which such LTIP Award is
granted and shall be set forth in an award agreement between Executive and the
Company (each such agreement, an “Award Agreement”).


(A)         Tranche A Awards. No later than the ninetieth day of each of
calendar years 2013, 2014 and 2015, subject to Executive’s continued employment
with the Company through the applicable grant date (subject to Section
1(b)(iii)(E)(3) below) and approval by the Committee, the Company shall grant to
Executive performance-vesting restricted stock units (“Tranche A RSUs”) with
respect to a number of shares of the Company’s common stock having a fair market
value equal to $800,000, determined by dividing $800,000 by the closing price of
the Company’s common stock on the first trading day of the calendar year in
which the respective Tranche A RSU award is granted; provided, however, that the
first Tranche A RSU awarded pursuant to this Section 1(b)(iii)(A) (the “Tranche
A RSU #1”) shall be granted on December 31, 2012 with respect to a number of
shares of the Company’s common stock having a fair market value equal to
$800,000, determined by dividing $800,000 by the closing price of the Company’s
common stock on that date.   The performance period applicable to each Tranche A
RSU award shall be the calendar year during which the respective Tranche A RSU
award is granted, and each Tranche A RSU award shall (1) vest in full on January
4 of the year immediately following the grant year, subject to continued
employment through such date, upon the Company attaining positive Adjusted
EBITDA over the calendar year during which the respective Tranche A RSU award is
granted and (2) be paid within sixty (60) days after vesting; provided, however,
that the performance period applicable to Tranche A RSU #1 award shall be the
2013 calendar year and such award shall vest in full on January 4, 2014, subject
to continued employment through such date, upon the Company attaining positive
Adjusted EBITDA over the 2013 calendar year. Consistent with the foregoing, the
terms and conditions of each award of Tranche A RSUs, including the applicable
vesting and share delivery conditions, shall be set forth in a RSU Award
Agreement to be entered into by the Company and Executive which shall evidence
the grant of each award of Tranche A RSUs (the “Tranche A RSU Agreements”). Each
award of Tranche A RSUs shall, subject to the provisions of this Section
1(b)(iii)(A), be governed in all respects by the terms of the applicable Tranche
A RSU Agreement and the applicable equity incentive plan.


(B)         Tranche B Awards. No later than the ninetieth day of each of
calendar years 2013, 2014 and 2015, and subject to Executive’s continued
employment with the Company through the applicable grant date (subject to
Section 1(b)(iii)(E)(3) below) and approval by the Committee, the Company shall
grant to Executive performance-vest restricted stock units (“Tranche B RSUs”)
with respect to a target number of shares of the Company’s common stock having a
fair market value equal to $2,100,000 and a maximum number of shares of the
Company’s common stock having a fair market value of $3,150,000, determined by
dividing $2,100,000 and $3,150,000, respectively, by the closing price of the
Company’s common stock on the first trading day of the calendar year in which
the respective Tranche B RSU award is granted.   The performance period
applicable to each Tranche B RSU award shall be the calendar year during which
the respective Tranche B RSU award is granted. Each Tranche B RSU award shall
vest, subject to continued employment, in substantially equal installments on
January 4 of each of the year immediately following the grant year and the first
and second anniversaries thereof, and shall be paid within sixty (60) days after
the applicable vesting date. Consistent with the foregoing, the terms and
conditions of each award of Tranche B RSUs, including the applicable vesting and
share delivery conditions, shall be set forth in a RSU Award Agreement to be
entered into by the Company and

3



--------------------------------------------------------------------------------




Executive which shall evidence the grant of each award of Tranche B RSUs (the
“Tranche B RSU Agreements”). Each award of Tranche B RSUs shall, subject to the
provisions of this Section 1(b)(iii)(B), be governed in all respects by the
terms of the applicable Tranche B RSU Agreement and the applicable equity
incentive plan.


(C)         Additional Performance Awards. As contemplated in the Original
Agreement, subject to Executive’s continued employment with the Company through
each such grant date and further subject Section 1(b)(iii)(E)(3) below, the
Company shall make the following grants of additional performance awards to
Executive under an applicable Company equity incentive plan (the “Additional
Grants”):
•
2013 Grants. During the first ninety days of calendar year 2013, the Company
shall grant to Executive two Additional Grants, each providing the opportunity
to earn up to $500,000, payable as soon as practicable after January 2, 2014 and
January 2, 2015, respectively, but in no event later than March 15, 2014 and
March 15, 2015, respectively.

•
2014 Grant. During the first ninety days of calendar year 2014, the Company
shall grant to Executive an Additional Grant that provides the opportunity to
earn up to $500,000, payable as soon as practicable after January 2, 2015, but
in no event later than March 15, 2015.

Notwithstanding the foregoing, payment or settlement of Additional Grants, if
applicable, may be accelerated as provided in Section 1(b)(iii)(D) and (E)
below. Subject to the foregoing requirements, Additional Grants shall be paid at
the time of settlement, to the extent earned, in either (i) fully vested, freely
transferable shares of Company common stock (subject to limitations on transfer
imposed under applicable law) or (ii) if insufficient shares remain under the
applicable equity incentive plan at the time of settlement to pay any earned
portion of an Additional Grant in shares of Company common stock, then such
portion of the Additional Grant shall instead be paid in cash. Upon or prior to
making the applicable grant, the Company and Executive shall determine by mutual
agreement the performance criteria applicable to the vesting of Additional
Grants (selected from performance criteria enumerated in an applicable equity
incentive plan) and the Compensation Committee shall, in consultation with
Executive, establish in writing performance goals applicable to each Additional
Grant based on such performance criteria and determined by reference to the
twelve-month performance period beginning on January 1 of the year of grant.
Each Additional Grant shall vest, subject to Sections 1(b)(iii)(D) and (E)
below, on January 2 of the year immediately following the year in which such
Additional Grant is made, subject to Executive’s continued employment through
such date, in each case, as to (i) no portion of the award if the applicable
performance goals are attained at less than 90% of target, (ii) 80% of the award
if the applicable performance goals are attained at 90% of target, (iii) 100% of
the award if the applicable performance goals are attained at or above 110% of
target, and (iv) a linear pro ration between 80% – 100% of the award if the
applicable performance goals are attained between 90% – 110% of target (for
example, an Additional Grant shall vest as to 95% of the award upon attainment
of 105% of the applicable target).


(D)     Corporate Events. Immediately prior to the earliest to occur of a Change
in Control (as defined in the 2010 Plan, or any comparable definition in a new
equity incentive plan approved by the Company’s stockholders and applicable to
the relevant Additional Grant), or a Change of Control (as defined in the
Amended and Restated Executive Change of Control Agreement between the Company
and Executive, dated December 11, 2008) (together, “Corporate Events”), in any
case, occurring during the Service Term, any outstanding and unvested Additional
Grants shall vest fully as if all applicable performance targets were fully
attained and all service requirements satisfied, and the Additional Grants shall
be settled or paid, if applicable,

4



--------------------------------------------------------------------------------




immediately prior to, upon or within fifteen days after the occurrence of such
Corporate Event, provided, that to the extent that any Additional Grants
constitute “nonqualified deferred compensation” (within the meaning of Code
Section 409A), such Additional Grants shall only be paid or settled in
connection with the Corporate Event if the Corporate Event constitutes a “change
in control event” within the meaning of Code Section 409A, and shall otherwise
be paid or settled upon the earliest to occur of (i) the Date of Termination (as
defined below), (ii) Executive’s death or Disability, or (iii) the date
specified in Sections 1(b)(iii)(C) above, as applicable, subject to Section 1(g)
below. In addition, each Tranche A RSU award and Tranche B RSU award shall be
governed by the terms and conditions set forth in the applicable award
agreement.


(E)        Termination of Employment. Each long-term incentive award granted
pursuant to Section 1(b)(iii) of the Original Agreement (the “Prior Awards”)
that remains outstanding as of Executive’s termination of employment shall be
governed by the terms and conditions of the applicable award agreement and the
Original Agreement. The following provisions shall govern the LTIP Awards in the
event of Executive’s termination of employment:


(1)     Termination Without Cause, for Good Reason or Due to Death or
Disability. If Executive’s employment with the Company terminates due to his
death or Disability or due to a termination by the Company without Cause or by
Executive for Good Reason (each as defined below and each, a “Qualifying
Termination”), subject to Section 1(g) below, this Section 1(b)(iii)(E)(1) shall
govern the Additional Grants, and each Tranche A RSU award and Tranche B RSU
award shall be governed by the terms and conditions set forth in the applicable
award agreement. Additional Grants that have vested but have not been settled or
paid as of the date of a Qualifying Termination shall be settled or paid as soon
as practicable after the January 2 immediately following the Date of
Termination, but in no event later than the March 15 immediately following such
Date of Termination. Additional Grants that have not vested as of the Date of
Termination shall remain outstanding and eligible to vest upon the January 2
immediately following the Date of Termination (without the requirement of
continued employment beyond such termination) and shall vest on a pro-rated
basis upon and be paid as soon as practicable after such January 2 (but in no
event later than the March 15 immediately following such Date of Termination),
in a manner determined by multiplying amounts that would be earned under such
Additional Grant based solely on attainment of the applicable performance
objectives by a fraction, the numerator of which equals the number of days
Executive was employed by the Company from January 1 of the applicable year of
grant through the Date of Termination, and the denominator of which equals 365.


(2)    Termination for Cause; Resignation Other Than for Good Reason. If
Executive’s employment is terminated by the Company for Cause or due to
Executive’s resignation other than for Good Reason, (a) all Additional Grants
that have not vested as of the Date of Termination shall terminate, (b) all
Additional Grants and have vested prior to the Date of Termination, but have not
been settled or paid as of the Date of Termination (if applicable), subject to
Section 1(g) below, shall be settled or paid as soon as practicable after the
January 2 immediately following the Date of Termination, but in no event later
than the March 15 immediately following the Date of Termination and (c) each
Tranche A RSU award and Tranche B RSU award shall be governed by the terms and
conditions set forth in the applicable award agreement.
(3)    Termination of Employment Prior to Grant. If, during the first ninety
days of any calendar year in which Executive is entitled to receive a LTIP Award
in accordance with Section 1(c)(iii)(A)--(C) above, Executive experiences a
Qualifying Termination occurring prior to the date in such calendar year on
which any such LTIP Award would otherwise be granted, the LTIP Awards to which
Executive is entitled for such calendar year shall instead be granted to
Executive as of no later than immediately prior to such Qualifying Termination

5



--------------------------------------------------------------------------------




and shall be administered in accordance 1(c)(iii)(E)(1) above. Except as
expressly provided in the immediately preceding sentence, any LTIP Awards that
have not been granted as of the Date of Termination shall be forfeited and
Executive shall have no further rights or interests in respect of such
un-granted LTIP Awards.
(4)    Forfeiture of Awards. All Additional Grants that have not vested (a) in
the case of a termination of Executive’s employment for Cause or due to
Executive’s resignation other than for Good Reason, as of the Date of
Termination, shall terminate as of the Date of Termination, (b) in the case of a
Qualifying Termination in which such Additional Grants remain unvested as of the
January 2 following the Date of Termination (after taking into consideration any
vesting that may occur upon or following the Date of Termination as provided
above or under any other agreement between Executive and Company), shall
terminate as of such January 2, and, in all cases, shall be canceled without
payment of consideration therefor. Following settlement or payment of any vested
Additional Grants, if applicable, such awards shall terminate and Executive
shall have no further rights or interests in respect of such awards. In
addition, each Tranche A RSU award and Tranche B RSU award shall be governed by
the terms and conditions set forth in the applicable award agreement.


(F)    Employment Taxes. Notwithstanding anything contained herein to the
contrary, to the extent that any compensation payable hereunder, including
without limitation, under any of the LTIP Awards, constitutes “nonqualified
deferred compensation” within the meaning of Code Section 409A, the payment of
any such compensation may be accelerated, as determined by the Company, to the
greatest extent permitted under Treasury Regulation 1.409A-3(j)(4)(vi) to pay
any taxes imposed under the Federal Insurance Contribution Act (“FICA”) on such
compensation or under Code Section 3401 or corresponding withholding provisions
of applicable state, local or foreign tax laws as income tax obligations arising
in connection with any such acceleration, including any additional taxes
attributable to pyramiding wages and taxes, provided, that the total of any such
accelerated payment shall not exceed the applicable FICA and income tax
obligations to which such accelerated payments relate.


(G)    Payment Dates. With respect to any payment under an LTIP Award that may
be made by its terms over a range of dates, the Company shall determine the
exact date of payment in its sole discretion and the Executive shall not be able
to directly or indirectly designate the calendar year of such payment.
 
(c)           Termination.
 
(i)     Events of Termination.  Executive’s employment with the Company shall
cease upon:
 
(A)
Executive’s death.

 
(B)
Executive’s voluntary retirement.

 
(C)        Executive’s “Disability” which means Executive has become disabled
within the meaning of Code Section 409A.
 
(D)        Termination by the Company by the delivery to Executive of a written
notice from the Board or the CEO that Executive has been terminated (“Notice of
Termination”) with or without Cause.  “Cause” shall mean:

6



--------------------------------------------------------------------------------




 
(1)           Executive’s (aa) conviction of a felony; (bb) Executive’s
commission of any other material act or omission involving dishonesty or fraud
with respect to the Company or any of its Affiliates or any of the customers,
vendors or suppliers of the Company or its Subsidiaries; (cc) Executive’s
misappropriation of material funds or assets of the Company for personal use; or
(dd) Executive’s engagement in unlawful harassment or other discrimination with
respect to the employees of the Company or its Subsidiaries;
 
(2)           Executive’s continued substantial and repeated neglect of his
duties, after written notice thereof from the Board, and such neglect has not
been cured within thirty (30) days after Executive receives notice thereof from
the Board;
 
(3)           Executive’s gross negligence or willful misconduct in the
performance of his duties hereunder that is materially and demonstrably
injurious to the Company;
 
(4)           Executive’s engaging in conduct constituting a breach of Sections
2 or 3 hereof that is not cured in full within fifteen (15) days, and is
materially and demonstrably injurious to the Company, after  notice of default
thereof, from the Company, as determined by a court of law.


In order for the termination to be effective: Executive must be notified in
writing (which writing shall specify the cause in reasonable detail) of any
termination of his employment for Cause.  Executive will then have the right,
within ten days of receipt of such notice, to file a written request for review
by the Company.  In such case, Executive will be given the opportunity to be
heard, personally or by counsel, by the Board and a majority of the Directors
must thereafter confirm that such termination is for Cause.  If the Directors do
not provide such confirmation, the termination shall be treated as other than
for Cause.  Notwithstanding anything to the contrary contained in this
paragraph, Executive shall have the right after termination has occurred to
appeal any determination by the Board that such termination was for “Cause” in
accordance with the provisions of Section 8(f) hereof.
 
The delivery by the Company of notice to Executive that it does not intend to
renew this Agreement as provided in Section 1(f) shall constitute a termination
by the Company without Cause if, at the time of such notice, Executive is
willing and able to renew the Agreement and continue providing services on terms
and conditions substantially similar to those contained in this Agreement,
provided, that in no event shall notice which fulfills the requirements of
Section 1(c)(i)(D)(1) , (2) , (3) or (4) above constitute a termination by the
Company without Cause.


(E)           Executive’s voluntary resignation by the delivery to the Company
and the Board of at least thirty (30) days written notice from Executive that
Executive has resigned with or without Good Reason.  “Good Reason” shall mean
Executive’s resignation from employment with the Company after the occurrence of
any one of the following:
 
(1)           the failure of the Company to pay an amount owing to Executive in
breach of this Agreement; or
 
(2)           without Executive’s consent, a relocation of Executive’s principal
work location from the Calabasas, California metropolitan area that constitutes
a material change in the geographic location at which he must perform services
under this Agreement (within the meaning of Code Section 409A);

7



--------------------------------------------------------------------------------






provided, that Executive’s resignation shall only constitute a resignation for
“Good Reason” hereunder if (I) Executive provides the Company with written
notice setting forth in reasonable detail the facts or circumstances
constituting Good Reason within thirty (30) days after Executive becomes
reasonably aware of the existence of such facts and circumstances, (or
reasonably aware that there is a controversy between the Company’s
interpretation of any payment obligation or principal work location requirement
of this Agreement and the Executive’s interpretation of same), (II) the Company
has failed to cure such facts or circumstances within thirty (30) days after
receipt of such written notice, and (III) the date of Executive’s “separation
from service” (within the meaning of Code Section 409A(a)(2)(A)(i) of the Code,
and Treasury Regulation Section 1.409A-1(h)) (“Separation from Service”) occurs
no later than thirty-five (35) days after Executive gives notice of the event
constituting Good Reason.
 
The delivery by Executive of notice to the Company that he does not intend to
renew this Agreement as provided in Section 1(f) shall constitute a resignation
by Executive without Good Reason unless such notice fulfills the requirements of
Section 1(c)(i)(E)(1) or (2) above.


For the avoidance of doubt, in no event shall Executive’s ceasing to serve as
the President of the Company, whether voluntarily or involuntarily, constitute
Good Reason.
 
(ii)           Date of Termination.  “Date of Termination” means the date on
which Executive experiences a Separation from Service.
 
(iii)         Rights on Termination.
 
(A)     In the event that termination is by the Company without Cause (including
by operation of the last paragraph of Section 1(c)(i)(D) above) or by Executive
with Good Reason and Executive experiences a Separation from Service as a result
of such termination, subject to Section 1(g) below:


(1)    The Company will pay Executive (i) an amount equal to 150% of the Annual
Base Salary, payable over a period of eighteen (18) months commencing on the
Date of Termination (the “Severance Period”) in substantially equal installments
in accordance with Company payroll procedures applicable to senior executives of
the Company, as in effect from time to time (but no less often than monthly),
provided, that payment of the amounts described in this Section shall not
commence until the Company’s first payroll date occurring on or after the 30th
day following the Date of Termination (the “First Payroll Date”) and any amounts
that would otherwise have been paid prior to the First Payroll Date shall
instead be paid on the First Payroll Date, and (ii) a lump sum cash amount,
payable on the First Payroll Date, equal to the aggregate premiums that the
Company would have paid for basic life insurance, accidental death and
dismemberment insurance and long- and short-term disability insurance, each as
in effect on the Date of Termination, had Executive remained employed by the
Company during the Severance Period (together, “Insurance Benefits”). In
addition, during the Severance Period, subject to Executive’s proper election to
continue healthcare coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company will pay
Executive’s COBRA premiums in respect of COBRA benefits to be provided through
third-party insurance maintained by the Company under the Company’s benefit
plans in a manner that causes such COBRA benefits to be exempt from the
application of Code Section 409A under Treasury Regulation Section
1.409A-1(a)(5), provided, that (x) if any plan pursuant to which such benefits
are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section

8



--------------------------------------------------------------------------------




409A of the Code under Treasury Regulation Section 1.409A-1(a)(5), (y) such
amounts would be considered discriminatory under Section 105(h) of the Code, or
(z) the Company is otherwise unable to continue to cover Executive under its
group health plans (including without limitation, due to Section 2716 of the
Public Health Service Act), then, in any such case, an amount equal to each
remaining Company payment shall thereafter be paid to Executive in cash or by
check in substantially equal monthly installments over the continuation coverage
period (or the remaining portion thereof); and


(2)      All LTIP Awards shall be treated as provided in Section 1(b)(iii)(E)(1)
above and all Prior Awards shall be treated as provided in Section 1(b)(iii)(E)
above.


For purposes of paragraph (e) below, payments of Annual Base Salary, amounts in
lieu of Insurance Benefits, COBRA premiums and any vesting of LTIP Awards and
Prior Awards following the Date of Termination, in each case, as described in
this Agreement, are collectively referred to as “Severance Payments.” In
addition, the Company will pay to Executive in a lump-sum the value of any
accrued but unused vacation time. No Severance Payments or benefits shall be
paid or provided unless Executive has executed and not revoked a release in a
form mutually acceptable to both the Company and Executive that is subject to
paragraph (e) below.  In addition, the Company agrees that concurrently with
Executive’s execution of such release, the Company shall execute a contingent
mutual release in a form that is mutually acceptable to both the Company and
Executive that is subject to paragraph (e) below. Each payment under Section
1(c)(iii)(A) above shall be treated as a separate payment for purposes of Code
Section 409A.
 
(B)         If the Company terminates Executive’s employment for Cause, or if
Executive resigns without Good Reason (including by operation of the last
paragraph of Section 1(c)(i)(E)), the Company’s obligations to pay any
compensation or benefits under this Agreement and all vesting under all equity
awards held by Executive will cease effective as of the Date of Termination,
provided, that LTIP Awards shall be treated in accordance with Section
1(b)(iii)(E)(2) above, provided, further, that any Prior Awards that remain
outstanding as of Executive’s termination of employment shall be governed by the
terms and conditions of the applicable award agreement and the Original
Agreement.  Executive’s right to receive any other health or other benefits, if
any, will be determined under the provisions of applicable plans, programs or
other coverages.
 
(C)        If Executive’s employment terminates because of  Executive’s death or
Disability, then Executive or his estate shall be entitled to any disability
income or life insurance payments from any insurance policies (other than any 
“key man” life insurance policy) maintained by the Company.  In addition, in the
event of such a termination, for a period of twelve (12) months commencing on
the Date of Termination, Executive or his estate shall be entitled to payment of
an amount equal to 100% of the Annual Base Salary, payable over twelve (12)
months from Executive’s death or Disability in approximately equal installments
on regular salary payment dates. LTIP Awards shall be treated in accordance with
Section 1(b)(iii)(E)(1) above, and any Prior Awards that remain outstanding as
of Executive’s termination of employment shall be governed by the terms and
conditions of the applicable award agreement and the Original Agreement.
 
Notwithstanding the foregoing, the Company’s obligation to Executive for
Severance Payments shall cease if Executive is found by a court of law to be in
material violation of the provisions of Sections 2 or 3 hereof. 
 

9



--------------------------------------------------------------------------------




(d)           Mitigation. The Company’s obligation to continue to provide
Executive with the Severance Payments pursuant to Section 1(c)(iii)(A) above and
the benefits pursuant to the second sentence of Section 1(c)(iii)(C) above shall
cease if Executive becomes employed as a senior executive by a third party.
 
(e)           Liquidated Damages. The parties acknowledge and agree that damages
which will result to Executive for termination by the Company without Cause
shall be extremely difficult or impossible to establish or prove, and agree that
the Severance Payments shall constitute liquidated damages for any breach of
this Agreement by the Company through the Date of Termination.  Executive agrees
that, except for such other payments and benefits to which Executive may be
entitled as expressly provided by the terms of this Agreement or any applicable
benefit plan, such liquidated damages shall be in lieu of all other claims that
Executive may make by reason of termination of his employment or any such breach
of this Agreement and that, as a condition to receiving the Severance Payments,
Executive will execute a contingent mutual release of claims in a form
reasonably satisfactory to both the Company and Executive.


(f)            Term of Employment. Unless Executive’s employment under this
Agreement is sooner terminated as a result of Executive’s termination in
accordance with the provisions of Section 1(c) above, Executive’s employment
under this Agreement shall be for a term (the “Service Term”) commencing on the
Amended Effective Date and ending on the third (3rd) anniversary of the Amended
Effective Date; provided, however, that Executive’s employment under this
Agreement, and the Service Term, shall be automatically renewed for additional
one-year periods commencing on December 31, 2015 and, thereafter, on each
successive anniversary of such date unless either the Company or Executive
notify the other party in writing within ninety (90) days prior to any such
anniversary that it or he desires not to renew Executive’s employment under this
Agreement. All references herein to “Service Term” shall include any renewals
thereof on or after December 31, 2015.


(g) Potential Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
Severance Payments or payments in respect of any LTIP Awards or Prior Awards in
connection with a Separation from Service, shall be paid to Executive during the
six (6)-month period following his Separation from Service to the extent that
the Company reasonably determines that Executive is a “specified employee”
(within the meaning of Code Section 409A) at the time of such Separation from
Service and that paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under Code Section 409A(a)(2)(b)(i)
of the Code. If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such six
(6)-month period (or such earlier date upon which such amount can be paid under
Code Section 409A without being subject to such additional taxes, including as a
result of Executive’s death), the Company shall pay to Executive a lump-sum
amount equal to the cumulative amount that would have otherwise been payable to
Executive during such six (6)-month period, without interest thereon.
 
2.             Confidential Information; Proprietary Information, etc.
 
(a)           Obligation to Maintain Confidentiality. Executive acknowledges
that any Proprietary Information disclosed or made available to Executive or
obtained, observed or known by Executive as a direct or indirect consequence of
his employment with or performance of services for the Company or any of its
Affiliates during the course of his performance of services for, or employment
with, any of the foregoing Persons (whether or not compensated for such
services) and during the period in which Executive is receiving Severance
Payments, are the

10



--------------------------------------------------------------------------------




property of the Company and its Affiliates.  Therefore, Executive agrees that he
will not at any time (whether during or after Executive’s term of employment)
disclose or permit to be disclosed to any Person or, directly or indirectly,
utilize for his own account or permit to be utilized by any Person any
Proprietary Information or Records for any reason whatsoever without the Board’s
consent, unless and to the extent that (except as otherwise provided in the
definition of Proprietary Information) the aforementioned matters become
generally known to and available for use by the public other than as a direct or
indirect result of Executive’s acts or omissions to act. Executive agrees to
deliver to the Company at the termination of his employment, as a condition to
receipt of the next or final payment of compensation, or at any other time the
Company may request in writing (whether during or after Executive’s term of
employment), all Records which he may then possess or have under his control.
Executive further agrees that any property situated on the Company’s or its
Affiliates’ premises and owned by the Company or its Affiliates, including disks
and other storage media, filing cabinets or other work areas, is subject to
inspection by Company or its Affiliates and their personnel at any time with or
without notice.  Nothing in this Section 2(a) shall be construed to prevent
Executive from using his general knowledge and experience in future employment
so long as Executive complies with this Section 2(a) and the other restrictions
contained in this Agreement.
 
(b)           Ownership of Property. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports and all similar or related information  (whether or
not patentable) that relate to the Company’s or any of its Affiliates’ actual or
anticipated business, research and development, or existing or future products
or services and that are conceived, developed, contributed to, made, or reduced
to practice by Executive (either solely or jointly with others) while employed
by the Company or any of its Affiliates (including any of the foregoing that
constitutes any Proprietary Information or Records) (“Work Product”) belong to
the Company or such Affiliate and Executive hereby assigns, and agrees to
assign, all of the above Work Product to the Company or such Affiliate.  Any
copyrightable work prepared in whole or in part by Executive in the course of
his work for any of the foregoing entities shall be deemed a “work made for
hire” under the copyright laws, and the Company or such Affiliate shall own all
rights therein. To the extent that any such copyrightable work is not a “work
made for hire,” Executive hereby assigns and agrees to assign to Company or such
Affiliate all right, title and interest, including without limitation, copyright
in and to such copyrightable work.  Executive shall promptly disclose such Work
Product and copyrightable work to the Board and perform all actions reasonably
requested by the Board (whether during or after Executive’s term of employment)
to establish and confirm the Company’s or its Affiliate’s ownership (including,
without limitation, execution of assignments, consents, powers of attorney and
other instruments).  Notwithstanding anything contained in this Section 2(b) to
the contrary, the Company’s ownership of Work Product does not apply to any
invention that Executive develops entirely on his own time without using the
equipment, supplies or facilities of the Company or its Affiliates or
Subsidiaries or any Proprietary Information (including trade secrets), except
that the Company’s ownership of Work Product does include those inventions
that:  (i) relate to the business of the Company or its Affiliates or
Subsidiaries or to the actual or demonstrably anticipated research or
development relating to the Company’s business; or (ii) result from any work
that Executive performs for the Company or its Affiliates or Subsidiaries.
 
(c)           Third Party Information. Executive understands that the Company
and its Affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s and
its Affiliates’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes.  During the term of Executive’s
employment and thereafter, and without in any way limiting the provisions of
Sections 2(a) and 2(b) above, Executive shall hold Third Party Information in
the strictest

11



--------------------------------------------------------------------------------




confidence and shall not disclose to anyone (other than personnel of the Company
or its Affiliates who need to know such information in connection with their
work for the Company or its Affiliates) or use, except in connection with his
work for the Company or its Affiliates, Third Party Information unless expressly
authorized by a member of the Board in writing.
 
(d)           Use of Information of Prior Employers, etc. Executive will abide
by any enforceable obligations contained in any agreements that Executive has
entered into with his prior employers or other parties to whom Executive has an
obligation of confidentiality.
 
(e)           Compelled Disclosure. If Executive is required by law or
governmental regulation or by subpoena or other valid legal process to disclose
any Proprietary Information or Third Party Information to any Person, Executive
will immediately provide the Company with written notice of the applicable law,
regulation or process so that the Company may seek a protective order or other
appropriate remedy.  Executive will cooperate fully with the Company and the
Company’s Representatives in any attempt by the Company to obtain any such
protective order or other remedy.  If the Company elects not to seek, or is
unsuccessful in obtaining, any such protective order or other remedy in
connection with any requirement that Executive disclose Proprietary Information
or Third Party Information, and if Executive furnishes the Company with a
written opinion of reputable legal counsel acceptable to the Company confirming
that the disclosure of such Proprietary Information or Third Party Information
is legally required, then Executive may disclose such Proprietary Information or
Third Party Information to the extent legally required; provided, however, that
Executive will use his reasonable best efforts to ensure that such Proprietary
Information is treated confidentially by each Person to whom it is disclosed.
 
3.             Nonsolicitation.
 
(a)           Nonsolicitation. As long as Executive is an employee of the
Company or any Affiliate thereof, and for eighteen (18) months thereafter,
Executive shall not directly or indirectly through another entity: (i) induce or
attempt to induce any employee of the Company or any Affiliate to leave the
employ of the Company or such Affiliate, or in any way interfere with the
relationship between the Company or any Affiliate and any employee thereof; (ii)
hire or employ any person who was an employee of the Company or any Affiliate at
any time during the nine (9)-month period immediately preceding the date of such
Executive’s termination; (iii) induce or attempt to induce any customer, client,
supplier, licensee or other business relation of the Company or any Affiliate to
cease doing business with the Company or such Affiliate, or in any way interfere
with the relationship between any such customer, client, supplier, licensee or
business relation and the Company or any Affiliate; (iv) call on, solicit or
service any Person who was a customer or client of the Company or any Affiliate;
or (v) call on, solicit or service any Person who was Prospective Client for any
purpose which directly or indirectly competes with the business of the Company. 
For purposes hereof, a “Prospective Client” means any Person whom the Company or
any of its Affiliates has entertained discussions with to become a client or
customer at any time during the twelve (12)-month period immediately preceding
the date of such Executive’s termination.
 
(b)           Acknowledgment. Executive acknowledges that in the course of his
employment with the Company and its Affiliates, he has and will become familiar
with the trade secrets and other Proprietary Information of the Company and its
Affiliates. It is specifically recognized by Executive that his services to the
Company and its Subsidiaries are special, unique and of extraordinary value,
that the Company has a protectable interest in prohibiting Executive as provided
in this Section 3, that money damages are insufficient to protect such
interests, that there is adequate consideration being provided to Executive
hereunder, that such prohibitions are necessary

12



--------------------------------------------------------------------------------




and appropriate without regard to payments being made to Executive hereunder and
that the Company would not enter this Agreement with Executive without the
restriction of this Section 3. Executive further acknowledges that the
restrictions contained in this Section 3 do not impose an undue hardship on him
and, since he has general business skills which may be used in industries other
than that in which the Company and its Subsidiaries conduct their business, do
not deprive Executive of his livelihood.  Executive further acknowledges that
the provisions of this Section 3 are separate and independent of the other
sections of this Agreement.
 
(c)           Enforcement, etc.  If, at the time of enforcement of Section 2 or
3 of this Agreement, a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum duration, scope or geographical area reasonable under such
circumstances as determined by the court shall be substituted for the stated
period, scope or area.  Because Executive’s services are unique, because
Executive has access to Proprietary Information and for the other reasons set
forth herein, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Agreement.  Therefore, without limiting the
generality of Section 8(g), in the event of a breach or threatened breach of
this Agreement, the Company or its successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof.
 
(d)           Submission to Jurisdiction.  The parties hereby: (i) submit to the
jurisdiction of any state or federal court sitting in California in any action
or proceeding arising out of or relating to Section 2 and/or 3 of this
Agreement; (ii) agree that all claims in respect of such action or proceeding
may be heard or determined in any such court; and (iii) agree not to bring any
action or proceeding arising out of or relating to Section 2 and/or 3 of this
Agreement in any other court.  The parties hereby waive any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto. The parties hereby agree that a final judgment in
any action or proceeding so brought shall be conclusive and may be enforced by
suit on the judgment or in any other manner provided by law.
 
GENERAL PROVISIONS
 
4.             Definitions.
 
“Adjusted EBITDA” means earnings before interest, taxes, depreciation and
amortization, but excluding gains, losses or expenses associated with all
Unusual Items.


“Affiliate” of any Person means any other Person which directly or indirectly
controls, is controlled by or is under common control with such Person.
 
“Board” means the Company’s board of directors or the board of directors or
similar management body of any successor of the Company.
 
“Proprietary Information” means any and all data and information concerning the
business affairs of the Company or any of its Affiliates and not generally known
in the industry in which the Company or any of its Affiliates is or may become
engaged, and any other information concerning any matters affecting or relating
to the Company’s or its Affiliates businesses, but in any event Proprietary
Information shall include, any of the Company’s and its Affiliates’ past,
present or prospective business opportunities, including information concerning
acquisition

13



--------------------------------------------------------------------------------




opportunities in or reasonably related to the Company’s or its Affiliates
businesses or industries, customers, customer lists, clients, client lists, the
prices the Company and its Affiliates obtain or have obtained from the sale of,
or at which they sell or have sold, their products, unit volume of sales to past
or present customers and clients, or any other information concerning the
business of the Company and its Affiliates, their manner of operation, their
plans, processes, figures, sales figures, projections, estimates, tax records,
personnel history, accounting procedures, promotions, supply sources, contracts,
know-how, trade secrets, information relating to research, development,
inventions, technology, manufacture, purchasing, engineering, marketing,
merchandising or selling, or other data without regard to whether all of the
foregoing matters will be deemed confidential, material or important. 
Proprietary Information does not include any information which Executive has
obtained from a Person other than an employee of the Company, which was
disclosed to him without a breach of a duty of confidentiality.
 
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
“Records” means (i) any and all procedure manuals, books, records and accounts;
(ii) all property of the Company and its Affiliates, including papers, note
books, tapes and similar repositories containing Proprietary Information; (iii)
all invoices and commission reports; (iv) customer lists — partial and/or
complete; (v) data layouts, magnetic tape layouts, diskette layouts, etc.; (vi)
samples; (vii) promotional letters, brochures and advertising materials; (viii)
displays and display materials; (ix) correspondence and old or current proposals
to any former, present or prospective customer of the Company and its
Affiliates; (x) information concerning revenues and profitability and any other
financial conditions of the Company and its Affiliates; (xi) information
concerning the Company and its Affiliates which was input by Executive or at his
direction, under his supervision or with his knowledge, including on any floppy
disk, diskette, cassette or similar device used in, or in connection with, any
computer, recording devices or typewriter; (xii) data, account information or
other matters furnished by customers of the Company and its Affiliates; and
(xiii) all copies of any of the foregoing data, documents or devices whether in
the form of carbon copies, photo copies, copies of floppy disks, diskettes,
tapes or in any other manner whatsoever.


“Unusual Items” means (i) restructurings, discontinued operations, extraordinary
items or events, and other unusual or non-recurring charges as described in
Accounting Principles Board Opinion No. 30 and/or management’s discussion and
analysis of financial condition and results of operations appearing or
incorporated by reference in the Company’s Form 10-K for the applicable year;
(ii) a force majeure or other event either not directly related to the
operations of the Company or not within the reasonable control of the Company’s
management; (iii) litigation (including attorneys’ fees and other litigation
expenses), judgments, settlements; (iv) changes in tax laws or accounting
standards required by generally accepted accounting principles or changes in
other such laws or provisions affecting reported results; (v) expenses resulting
from severance arrangements with terminated employees; (vi) equity-based
compensation expenses; (vii) one-time gains or losses from the disposal or sale
of assets; and (viii) impairments of goodwill or other intangible assets.
  
5.             Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, mailed by first class United
States mail (postage prepaid, return receipt requested) or sent by reputable
overnight courier service (charges prepaid) or by facsimile to the recipient at
the address below indicated:
 

14



--------------------------------------------------------------------------------




 
If to Executive:
 
 
 
 
 
Peter T. Dameris
 
 
26745 Malibu Hills Road
 
 
Calabasas, California 91301
 
 
If to the Company:
 
 
 
 
 
26745 Malibu Hills Road
 
 
Calabasas, California 91301
 
 
Attention:
General Counsel
 
 
Fax No.:
(818) 880-0056
 
 
 
 
 
 
 
 
 

 
 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
 
6.             Executive’s Representations and Warranties.  Executive represents
and warrants that he has full authority to enter into this Agreement and fully
to perform his obligations hereunder, that he is not subject to any
non-competition agreement, and that his past, present and anticipated future
activities have not and will not infringe on the proprietary rights of others,
including, but not limited to, proprietary information rights or interfere with
any agreements he has with any prior employee.  Executive further represents and
warrants that he is not obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, which would
conflict with or result in a breach of this Agreement or which would in any
manner interfere with the performance of his duties for the Company.
 
7.         Code Section 409A.


(a)    General. To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder. Notwithstanding any provision
of this Agreement to the contrary, if the Company determines that any
compensation or benefits payable under this Agreement may be subject to Section
409A of the Code and related Department of Treasury guidance, the Company shall
work in good faith with Executive to adopt such amendments to this Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Company
determines are necessary or appropriate to avoid the imposition of taxes under
Section 409A of the Code, including without limitation, actions intended to (i)
exempt the compensation and benefits payable under this Agreement from Section
409A of the Code, and/or (ii) comply with the requirements of Section 409A of
the Code and related Department of Treasury guidance; provided, however, that
this Section 7(a) shall not create an obligation on the part of the Company to
adopt any such amendment, policy or procedure or take any such other action, nor
shall the Company have any liability for failing to do so.


(b)    Certain Reimbursements. To the extent that any payments or reimbursements
provided to Executive hereunder are deemed to constitute compensation to
Executive to which Section 409A of the Code would apply, such amounts shall be
paid or reimbursed to Executive reasonably promptly, but in no event later than
December 31st of the year following the year in which the expense was incurred.
The amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or

15



--------------------------------------------------------------------------------




reimbursement in any other taxable year, and Executive’s right to such payments
or reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.
    
8.     General Provisions.
 
(a)           Expenses. Each party shall bear his or its own expenses in
connection with the negotiation and execution of this Agreement and the
consummation of the transactions contemplated by this Agreement.
 
(b)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
(c)           Complete Agreement. As of the Amended Effective Date, this
Agreement and those documents expressly referred to herein embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way,
including without limitation, the Original Agreement. Notwithstanding the
foregoing, the Original Agreement shall continue to govern the terms and
conditions of all compensation and benefits paid, provided or payable
thereunder, including without limitation the Prior Awards.
 
(d)           Counterparts; Facsimile Transmission. This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement. Each party to
this Agreement agrees that it will be bound by its own telecopied signature and
that it accepts the telecopied signature of each other party to this Agreement.
 
(e)           Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, the Company and their respective successors and assigns; provided
that the rights and obligations of Executive under this Agreement shall not be
assignable and, provided further that, the rights and obligations of the Company
may be assigned to any Affiliate of the Company.
 
(f)            Choice of Law; Jurisdiction. All questions concerning the
construction, validity and interpretation of this Agreement and the exhibits
hereto will be governed by and construed in accordance with the internal laws of
the State of Delaware, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.  The parties hereby: (i) submit to the
jurisdiction of any state or federal court sitting in California in any action
or proceeding arising out of or relating to Agreement; (ii) agree that all
claims in respect of such action or proceeding may be heard or determined in any
such court; and (iii) agree not to bring any action or proceeding arising out of
or relating to this Agreement in any other court. Executive hereby waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety or other security that might be required of
any other party with respect thereto. The parties hereby agree that a final
judgment in any action or

16



--------------------------------------------------------------------------------




proceeding so brought shall be conclusive and may be enforced by suit on the
judgment or in any other manner provided by law.
 
(g)           Remedies. Each of the parties to this Agreement will be entitled
to enforce its rights under this Agreement specifically, to recover damages and
costs (including attorney’s fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.
 
(h)           Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive.
 
(i)            Business Days. If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or holiday in the
state in which the Company’s chief executive office is located, the time period
shall be automatically extended to the business day immediately following, such
Saturday, Sunday or holiday.
 
(j)            Termination. This Agreement shall survive the termination of
Executive’s employment with the Company and shall remain in full force and
effect after such termination.
 
(k)           No Waiver. A waiver by any party hereto of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which such party would otherwise have on any future occasion.  No failure
to exercise nor any delay in exercising on the part of any party hereto, any
right, power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights or remedies provided by law.
 
(l)            Insurance.  The Company, at its discretion, may apply for and
procure in its own name for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered available. Executive agrees to
cooperate in any medical or other examination, supply any information, and to
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Executive hereby
represents that he has no reason to believe that his life is not insurable at
rates now prevailing for healthy men of his age.
 
(m)          Offset.  Whenever the Company or any of its Subsidiaries is
obligated to pay any sum to Executive or any Affiliate or related person thereof
pursuant to this Agreement, any bona fide debts that Executive or such Affiliate
or related person owes to the Company or any of its Subsidiaries may be deducted
from that sum before payment, to the greatest extent permitted under applicable
law.


(n)           Withholding.  The Company and its Subsidiaries shall be entitled
to deduct or withhold from any amounts owing from the Company or any of its
Subsidiaries to Executive any federal, state, provincial, local or foreign
withholding taxes, excise taxes, or employment taxes imposed with respect to
Executive’s compensation or other payments from the

17



--------------------------------------------------------------------------------




Company or any of its Subsidiaries or Executive’s ownership interest in the
Company, including, but not limited to, wages, bonuses, dividends, the receipt
or exercise of stock options and/or the receipt or vesting of restricted stock.
 
(o)           Insurance and Indemnification.  For the period from the date of
this Agreement through at least the tenth anniversary of Executive’s termination
of employment from the Company, the Company shall maintain Executive as an
insured party on all directors’ and officers’ insurance maintained by the
Company for the benefit of its directors and officers on at least the same basis
as all other covered individuals and provide Executive with at least the same
corporate indemnification as it provides to the peer executives of the Company.


(p)     Clawback. To the extent permitted under applicable law, Executive agrees
to reimburse the Company for amounts determined by final judicial process to be
due to the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002.
 
 
[THIS SPACE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]
 


 





























































18



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 
 
ON ASSIGNMENT, INC.
 
 
 
By:
/s/ Jeremy Jones
 
 
Name:
Jeremy Jones
 
Title:
Chairman of the Board of Directors
 
 
 
 
 
/s/ Peter T. Dameris
 
 
PETER T. DAMERIS
 
 
 
 
 




19

